USCA11 Case: 21-10118      Date Filed: 06/08/2021   Page: 1 of 7



                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 21-10118
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 4:09-cr-00025-RH-GRJ-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                      versus

TONY EDWARD DENSON,

                                                             Defendant-Appellant.

                          ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        ________________________

                                  (June 8, 2021)

Before MARTIN, BRANCH and MARCUS, Circuit Judges.

PER CURIAM:

      Tony Edward Denson, proceeding pro se, appeals the district court’s denial of

his motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as

amended by § 603(b) of the First Step Act of 2018, Pub. L. 115-391, 132 Stat. 5194
          USCA11 Case: 21-10118       Date Filed: 06/08/2021    Page: 2 of 7



(“First Step Act”). On appeal, Denson argues that the district court abused its

discretion by denying his motion based on the 18 U.S.C. § 3553(a) factors, especially

in light of his alleged lower recidivism risk. After careful review, we affirm.

      We review motions for compassionate release under § 3582(a)(1)(A), as

amended by the First Step Act, for abuse of discretion. United States v. Harris, 989

F.3d 908, 911 (11th Cir. 2021). A district court abuses its discretion if it applies an

incorrect legal standard, follows improper procedures in making the determination,

or makes findings of fact that are clearly erroneous. United States v. Khan, 794 F.3d

1288, 1293 (11th Cir. 2015). Abuse of discretion is a deferential standard of review,

under which we will affirm even in situations where we would have made a different

decision had we been in the district court’s position. United States v. Frazier, 387

F.3d 1244, 1259 (11th Cir. 2004) (en banc). We liberally construe pro se filings.

United States v. Webb, 565 F.3d 789, 792 (11th Cir. 2009).

      Under 18 U.S.C. § 3582(c), a district “court may not modify a term of

imprisonment once it has been imposed” except under certain circumstances. When

Congress enacted the First Step Act in 2018, it amended § 3582(c)(1)(A), in part, to

increase the use and transparency of compassionate release of federal prisoners. See

First Step Act § 603(b). Section 3582(c)(1)(A)(i) now says:

      [T]he court, upon motion of the Director of the Bureau of Prisons, or
      upon motion of the defendant after the defendant has fully exhausted
      all administrative rights to appeal a failure of the Bureau of Prisons to
      bring a motion on the defendant’s behalf or the lapse of 30 days from
                                          2
            USCA11 Case: 21-10118           Date Filed: 06/08/2021       Page: 3 of 7



       the receipt of such a request by the warden of the defendant’s facility,
       whichever is earlier, may reduce the term of imprisonment . . . if it finds
       that extraordinary and compelling reasons warrant such a reduction[.]

Before the First Step Act, a district court could grant a sentence reduction under §

3582(c)(1)(A) only upon a motion by the Federal Bureau of Prisons (“BOP”)

Director. See First Step Act § 603(b).

       Section 3582(c)(1)(A) still requires any reduction to be consistent with the

sentencing commission’s applicable policy statements.                  The policy statements

applicable to § 3582(c)(1)(A) are found in U.S.S.G. § 1B1.13, and provide that the

court may reduce a term of imprisonment “if, after considering the factors set forth

in 18 U.S.C. § 3553(a), 1 to the extent that they are applicable,” it finds, in relevant

part, that extraordinary and compelling reasons warrant the reduction. U.S.S.G. §

1B1.13; see also 18 U.S.C. § 3582(c)(1)(A); United States v. Bryant, 996 F.3d 1243,

__ (11th Cir. 2021) (holding that “1B1.13 is still an applicable policy statement for

a [§] 3582(c)(1)(A) motion, no matter” whether BOP or the prisoner files it;

“[a]ccordingly, district courts may not reduce a sentence under [§] 3582(c)(1)(A)

unless a reduction would be consistent with 1B1.13”). Under the policy statement,


1
 The § 3553(a) factors include: (1) the nature and circumstances of the offense and the history
and characteristics of the defendant; (2) the need for the sentence imposed to reflect the
seriousness of the offense, to promote respect for the law, and to provide just punishment for the
offense; (3) the need for the sentence imposed to afford adequate deterrence; (4) the need to
protect the public; (5) the need to provide the defendant with educational or vocational training
or medical care; (6) the kinds of sentences available; (7) the Sentencing Guidelines range; (8) the
pertinent policy statements of the Sentencing Commission; (9) the need to avoid unwanted
sentencing disparities; and (10) the need to provide restitution to victims. 18 U.S.C. § 3553(a).
                                                 3
          USCA11 Case: 21-10118       Date Filed: 06/08/2021    Page: 4 of 7



the court must determine that the defendant is not a danger to the safety of any other

person or to the community, as provided in 18 U.S.C. § 3142(g), before it can

determine whether extraordinary and compelling reasons exist. See U.S.S.G. §

1B1.13; id., comment. (n.1). In determining whether an individual is a danger to

others, the court shall consider: (1) the offenses’ nature and circumstances; (2) the

weight of the evidence against the person; (3) the person’s history and

characteristics; and (4) the nature and seriousness of the danger to any person of the

community that would be posed by the person’s release. 18 U.S.C. § 3142(g).

      Among other things, the commentary lists a defendant’s medical condition as

a possible “extraordinary and compelling reason” warranting a sentence reduction.

U.S.S.G. § 1B1.13, comment. (n.1). A medical condition may warrant a sentence

reduction if the defendant (1) has a terminal disease or (2) is suffering from a

physical or mental condition that diminishes his ability to provide self-care in prison

and from which he is not expected to recover. Id., comment. (n.1(A)). A prisoner’s

rehabilitation is not, by itself, an extraordinary and compelling reason warranting a

sentence reduction. Id., comment. (n.3).

      We’ve held that when a district court is considering a § 3582(c)(1)(A)(i)

motion for compassionate release, it must consider the applicable factors stated in §

3553(a). United States v. Cook, __ F.3d __, 2021 WL 2149339 (11th Cir. May 27,

2021). But even where consideration of the § 3553(a) factors is mandatory, the


                                           4
           USCA11 Case: 21-10118          Date Filed: 06/08/2021      Page: 5 of 7



district court need not state on the record that it explicitly considered each § 3553(a)

factor nor discuss each of them. United States v. Kuhlman, 711 F.3d 1321, 1326

(11th Cir. 2013). Rather, the district court’s acknowledgment that it considered the

§ 3553(a) factors and the parties’ arguments is sufficient. United States v. Sarras,

575 F.3d 1191, 1219 (11th Cir. 2009). Further, the weight given to any of the §

3553(a) factors is committed to the sound discretion of the district court. United

States v. Croteau, 819 F.3d 1293, 1309 (11th Cir. 2016). Even so, a district court

abuses its discretion when it (1) fails to afford consideration to relevant factors that

were due significant weight, (2) gives significant weight to an improper or irrelevant

factor, or (3) commits a clear error of judgment in considering the proper factors.

United States v. Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en banc).

       Here, the district court began by accepting that COVID-19 and Denson’s

conditions could make Denson eligible for compassionate release. 2                     It then

considered the policy statement in U.S.S.G. § 1B1.13 and the 18 U.S.C. § 3553(a)

factors, as we’ve instructed it to do when ruling on compassionate release motions.

       The district court did not abuse its discretion by finding that the § 3553(a)

factors weighed against reducing Denson’s 188-month sentence, which the court had

already reduced by 74 months in 2019, under an earlier motion Denson had filed


2
  We need not address whether Denson satisfied the “extraordinary and compelling reason”
requirement in this case, since “we may affirm for any reason supported by the record.” United
States v. Al-Arian, 514 F.3d 1184, 1189 (11th Cir. 2008) (quotation omitted).
                                               5
           USCA11 Case: 21-10118            Date Filed: 06/08/2021       Page: 6 of 7



pursuant to a different provision of the First Step Act. This time, the district court

declined to reduce the sentence, first recognizing that Denson is a career offender

with an extensive criminal history that has included both violent crimes and crimes

involving firearms. It also observed that Denson had committed seven disciplinary

violations while incarcerated: (1) possession of intoxicants in 2011; (2) use of

drugs/alcohol in 2011; (3) destruction/disposal of items in a search in 2012; (4 and

5) two occasions of possession of drugs/alcohol in 2014; (6) phone abuse/disruption

of monitoring in 2018; and (7) use of drugs/alcohol in 2019. As for Denson’s

argument that he does not pose a high risk of recidivism, the district court found,

based on these seven violations, that it had “little confidence that Mr. Denson’s risk

of recidivism will be lower than was anticipated when the original sentence was

imposed.” It concluded, after considering the § 3553(a) factors, that a reduced

sentenced was not warranted.

       On this record, we cannot say that the district court abused its discretion by

finding that the factors ultimately weighed against granting Denson’s motion.

Moreover, to the extent the district court did not explicitly mention each of the §

3553(a) factors, it was not required to do so under our case law. Accordingly, we

affirm.3


3
 As for Denson’s arguments that the district court erred by originally enhancing his sentence
because he possessed a firearm and that his prior Florida conviction for possessing a short-barrel
shotgun was an improper predicate offense for his career offender status, we previously affirmed
                                                6
            USCA11 Case: 21-10118           Date Filed: 06/08/2021        Page: 7 of 7



       AFFIRMED.




his sentence, United States v. Denson, 387 F. App’x 926 (11th Cir. 2010), and rejected his career
offender argument, Denson v. United States, 804 F.3d 1339 (11th Cir. 2015). As a result, the
law-of-the-case doctrine bars us from reconsidering his claims now. See United States v. Stein,
964 F.3d 1313, 1322 (11th Cir.), cert. denied, 141 S. Ct. 954 (2020) (explaining that the doctrine
prevents a defendant from relitigating issues that were explicitly or implicitly decided in a
previous case). To the extent that Denson relies in part on facts that he did not present to the
district court -- like, for example, that he has grandchildren -- we do not consider them. See
United States v. Trader, 981 F.3d 961, 969 (11th Cir. 2020) (holding that we do not consider
facts not contained in the record). Nor is Denson’s argument, raised for the first time in his reply
brief, that the district court erred by enhancing his sentence based on the fact that he possessed a
firearm properly before us. See United States v. Levy, 379 F.3d 1241, 1242-44 (11th Cir. 2004)
(stating that arguments not made in an appellant’s initial brief are abandoned).
                                                 7